                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



  K.M., AS PARENT AND GUARDIAN AD                                     Civil Action No.
  LITEMFOR N.J., MINOR PLAflJTIFF,                              3:18-cv-10171 (PGS) (TJB)

                         Plaintiff,                                MEMORANDUM
                                                                    AND ORDER
  V.


  ASBURY PARK BOARD OF EDUCATION,
  etal.,

                         Defendants.



SHERIDAN, U.S.D.J.

        This matter comes before the Court on a motion filed by Defendants Asbury Park Board

of Education and Barry Ellenwood’ (collectively, “Defendants”) to strike Plaintiff K.M.. as parent

and guardian ad litem for N.J., a minor plaintiff’s (“Plaintiff’) amended complaint filed on June

10, 2019. (ECF No. 20). The Court has decided this motion based upon the written submissions

of the parties pursuant to Local Civil Rule 78.1(b). For the reasons stated herein, Defendants’

motion is denied.

                                                     I.

        Plaintiff commenced this action on April 9, 2018 by filing a complaint in the Superior

Court of New Jersey, Monmouth County alleging negligence and disability discrimination in

violation of the Rehabilitation Act, 29 U.S.C.   §   794. On June 5, 2018, Defendants removed this

action to federal court on the grounds that Plaintiff asserted a claim arising under federal law.

(ECF No. 1).


 Pled as “Barry Gramenty.”
         On July 10, 2018, Defendants filed a motion to dismiss the complaint for failure to state a

 claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6). (ECF No. 7). The

 Court granted that motion without prejudice and granted Plaintiff ninety days, or until November

 20, 2018, to file an amended complaint. (ECF No. 14). After Plaintiff failed to file an amended

 complaint within ninety days, on April 17, 2019, Defendants submitted a letter to the Court seeking

 dismissal of the complaint with prejudice. (ECF No. 15). In response to Defendants’ letter, on

May 29, 2019, the Court directed “any party who oppos[ed] dismissal of this action [to] submit

such opposition by June 10, 2019.” (ECF No. 16). On June 10, 2019, Plaintiff filed the amended

complaint. (ECF No. 17).

        In the present motion, Defendants submit that the Court should strike the amended

complaint, arguing that the amended pleading was filed without leave of court contrary to Fed. R.

Civ. P. 15.   Specifically, Defendants contend that the amended complaint should be stricken

because: (i) Plaintiff failed to file the amended complaint within the time period prescribed by the

Court’s November 20, 2018 Order dismissing the initial complaint (ECF No. 14); and (ii) the

Court’s May 29, 2019 Order did not permit Plaintiff to file an amended complaint but rather an

opposition to dismissal only (ECF No. 16).

                                                II.

       Pursuant to Fed. R. Civ. P. 15(a), once a response to a party’s pleading is served, that

pleading may be amended only by leave of court or by written consent of the adverse party. Fed.

R. Civ. P. 15(a)(2) provides that leave to amend a pleading shall be freely given when ‘justice so

requires.” Id. Indeed, a general presumption exists in favor of allowing a party to amend its

pleadings. See Boileau v. Bethlehem Steel Corp., 730 F.2d 929, 938 (3d Cir. 1984) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962)). Leave to amend a complaint should be granted



                                                2
freely in the absence of undue delay or bad faith on the part of the movant as long as the

amendment would not be futile and the opposing party would not suffer undue prejudice. See

Foman, 371 U.S. at 182; Adams v. Gould Inc., 739 F.2d 858, 864 (3d Cir. 1984).

        Here, the Court in its discretion refuses to strike Plaintiffs amended complaint and will

permit the amendment. In opposition to Defendants’ motion to strike, counsel submits that the

amended complaint was not timely filed due to the passing of his spouse on December 26, 2018.

(P1. Opp. Br. at 2-3, ECF No. 24). Understanding the magnitude of such a loss, the Court does

not find that the counsel acted in bad faith by failing to file the Amended Complaint within the

time period allowed.

        Moreover, in reviewing the Amended Complaint, the Court does not find the

amendments to be futile. For example, the Amended Complaint includes additional allegations

in support of Plaintiffs claim arising under the Rehabilitation Act (Count V) and asserts new

causes of action, including Counts I and IV purportedly arising under 42 U.S.C.       §   1983. Finally,

Plaintiff alleges that the causes of action arise “out of an assault, malicious beating and excessive

force perpetrated” against a seven-year-old minor. (Amended Complaint        ¶   1). In light of these

grievous allegations, “justice so requires” that Plaintiff have an “opportunity to test [these]

claim[s] on the merits.” Fed. R. Civ. P. 15(a); Foman, 371 U.S. at 182.




                                                  3
                                             ORDER

        Having carefully reviewed and taken into consideration the submissions of the parties; for

the foregoing reasons; and for good cause shown,

        IT IS on this 6 day of November, 2019,
                                                                                            2O
        ORDERED that Defendants’ motion to strike the amended complaint (ECF No.            J45   is

DENIED; and it is further

       ORDERED that Defendants’ shall respond to the amended complaint within thirty (30)

days of this Order.




                                                    PETER G. SHERIDAN, U.S.D.J.




                                               4
